Citation Nr: 1415888	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1941 to August 1945.  He died in December 1997.

In March 2005 rating decision, the Veteran's surviving spouse was granted death pension benefits.  Her benefits were suspended as set forth in a May 2007 letter.  An overpayment resulted and the RO denied a waiver of overpayment in June 2007.  The overpayment was waived in November 2008, but the widow died in January 2009 before benefits were reinstated.  Her son has continued as appellant on her behalf.  The appellant is also the son of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukie, Wisconsin and the RO in Detroit, Michigan, to deny the appellant's claim for accrued benefits.  Jurisdiction is currently with the RO in Detroit.  

In March 2011, the now-appellant son of the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional action is required prior to appellate review.  

Certain facts are not in dispute.  The Veteran died in December 1997; the appellant is his son.  By a March 2005 rating decision, the Veteran's surviving spouse was awarded death pension benefits with an aid and attendance allowance, effective March 1, 2005; she was deemed incompetent and her son served as her legal custodian/payee.  In May 2007, VA determined that the widow was never entitled to VA death pension based on net worth; her benefits were ceased and she was notified of the resulting overpayment.  The widow applied for a waiver of overpayment and in a June 2007 letter stamped by VA in October 2007, as well as in a December 2007 hearing, and requested re-establishment of pension benefits.  

In September 2008, the RO received a request to reinstate the death pension signed by the widow.  It was returned to her son in March 2009 because it was not signed by him.  

A November 2008 decision by the RO waived the indebtedness; critically, the widow died in January 2009 prior to the effectuation of the decision.  

At his hearing before the undersigned, the appellant argued that he was told by a former representative to have his mother sign the form submitted in September 2008, thus delaying the claim.  The appellant stated that he went to great lengths to obtain his mother's signature, and it would have been much easier for him to directly sign the form in the first instance at that time.  It is argued that, had he signed and submitted the form in September 2008, the claim would have proceeded quicker and most likely prior to the death of his mother.  He feels that since he was acting in good faith, he should not incur negative consequences of this action, particularly since the overpayment was waived.  He testified that this is why he should receive accrued benefits.  

The Board finds the appellant's testimony to be candid, free from exaggeration, and ultimately credible.  However, it notes that the committee on waivers waived the debt based on a finding of financial hardship.  The ultimate issue of whether the claim for reinstatement was still outstanding.  Due to the unique facts of this case that came to light in the Board hearing, the Board finds that the RO should readjudicate the claim as if the claim submitted in September 2008 had been signed by the correct party, here apparently the appellant.  

Thus the Board finds that under the circumstances the RO should on remand address whether the appellant is entitled to accrued benefits based on the application as if it had been filed in September 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant's claim should be reconsidered including a review of the Board hearing testimony.  The appellant's testimony should be considered credible, and the September 2008 claim should be considered timely and properly submitted.

2.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


